Judgment was entered in the Supreme Court,
.Per, Curiam.
It does not appear that the notes given by Mrs. Catharine Summers, with Jacob J. Morr, her father, as surety, were at all binding on her, she being under the disability of coverture. Nor does it appear that her father became surety and paid the notes as an advancement to her. His mistake as to the capacity to bind herself, cannot change the intention existing when the notes were given.
In order to create an advancement, out of what was only intended as a debt, to be paid by her to the holder of the notes, there would have to take place a mere legal transmutation of one thing into another. This might be equitable, but we know of no decision which has changed an intended debt into an advancement, though, if binding, it may be deducted from the children’s share. Mrs. Summers then not being bound as a debtor, and not being advanced as a daughter, was not liable to be charged with the notes as an advancement, and her share is not subject to it in the hands of her children.
Decree affirmed with costs, and appeal dismissed.